Citation Nr: 9914811	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-23 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for a bilateral 
foot disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran currently has 
a bilateral foot disorder, namely marked pronated feet, flat 
feet, and valgus deformity of the metatarsal phalangeal 
joints.

3.  Service medical records show that the veteran had 
bilateral plano cavus, second degree, on separation from 
service.

4.  The claims file contains no medical records showing that 
the veteran's bilateral foot disorder is a congenital defect, 
nor that it existed prior to service.

5.  The veteran's current marked pronated feet, flat feet, 
and valgus deformity of the metatarsal phalangeal joints 
cannot be disassociated from his inservice bilateral plano 
cavus.



CONCLUSION OF LAW

A bilateral foot disorder was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5107(b) (West 1991); 38 
C.F.R. §§  3.303, 3.304  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

In this case, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The claims file includes evidence indicating an 
inservice bilateral foot disorder, as well as evidence of a 
current foot disability.  The veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist, 
as mandated by 38 U.S.C.A. § 5107(a).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records are not complete.  
Attempts have been made by the RO to locate and obtain copies 
of the records from the National Personnel Records Center 
(NPRC).  Replies from the NPRC indicate that only the 
veteran's separation medical report was available.

The veteran's separation medical report is dated April 1955.  
It indicates that the veteran's feet were abnormal.  
Specifically, the veteran had bilateral plano cavus, second 
degree.

The only other pertinent medical evidence is a January 1996 
private orthopedic examination report, received at the RO 
from the Social Security Administration.  It indicates that, 
on physical examination, the veteran had "marked bilateral 
pronated feet and flat feet deformities with valgus deformity 
of the metatarsal phalangeal joints of both feet."

During the course of this appeal, the veteran made several 
statements in support of his claim.  He argued that his foot 
problems did not exist prior to service, that they began 
during service, and that he currently has the same foot 
problems.  Overall, he contended that service connection for 
a bilateral foot disorder is warranted.

III.  Analysis

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1998).  The United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that "[t]he regulation provides 
expressly that the term 'noted' denotes '[o]nly such 
conditions as are recorded in examination reports,' 38 C.F.R. 
§ 3.304(b), and that '[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.' 38 C.F.R. § 
3.304(b)(1)."  Crowe v. Brown, 7 Vet. App. 238, 245  (1994).  
In that case, the Court also stated that the burden of 
overcoming the presumption of soundness is a formidable one.  
Id. (citing Kinnaman v. Principi, 4 Vet. App. 20, 27  (1993).  
It is only overcome by "independent medical evidence of 
record."  Id. at 246.  The Crowe decision is consistent with 
well-settled case law of the Court, holding that VA cannot 
rely on an absence of medical evidence or unsubstantiated 
medical conclusions to deny a claim.  See Williams v. Brown, 
4 Vet. App. 270 (1993); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, no service medical records dated at the time of 
the veteran's entry into service, including an induction 
medical examination report, are of record.  As such, there is 
no medical evidence "noting" that the veteran had a 
bilateral foot condition upon his entry into active duty.  
Therefore, the veteran is presumed to have entered active 
duty without a bilateral foot disorder.  38 U.S.C.A. § 1111  
(West 1991); 38 C.F.R. § 3.304(b)  (1998).

In order to be granted entitlement to service connection, the 
claims file must contain competent evidence that the veteran 
currently has a disability and that that disability was 
incurred in service.  38 U.S.C.A. § 1110  (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the evidence shows that the veteran 
currently has a bilateral foot disorder, namely marked 
bilateral pronated feet and flat feet deformities with valgus 
deformity of the metatarsal phalangeal joints of both feet.  
It also shows that the veteran had a bilateral foot disorder 
upon his separation from service.  These disorders cannot be 
disassociated.

Overall, since the veteran is presumed to not have had any 
foot disorders upon induction to service, the Board finds 
that all requirements for entitlement to service connection 
have been met.

The Board has considered the RO's rationale in denying the 
veteran's claim.  Specifically, the Board notes that the RO 
acknowledged that the veteran currently has a foot disorder 
and that he had a similar disorder upon separation from 
service.  However, it denied the veteran's claim on the basis 
that his foot disorder "may" be congenital and, therefore, 
"may" have been present on examination for enlistment.  The 
RO provided no evidence to support its conclusions.  As 
stated above, there is no such evidence.  Therefore, the RO's 
conclusions are mere speculation and, thus, are of little 
probative value.

In light of the above evidence, giving the benefit of the 
doubt to the veteran, as required by  38 U.S.C.A. § 5107(b)  
(West 1991), the Board finds that service connection for the 
veteran's bilateral foot disorder is warranted.  


                                                                              
(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral foot disorder is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

